                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 MICHAEL ANDREW BIRCHFIELD,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:20-cv-00228-WCM
                                       )
                 vs.                   )
                                       )
 ANDREW M. SAUL,                       )
 Commissioner of Social                )
 Security Administration,              )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 29, 2021 Order.

                                               June 29, 2021
